Citation Nr: 1608138	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  08-14 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for the service-connected degenerative disc disease of the lumbar spine from September 1, 2007, to May 31, 2009.

2.  Entitlement to an evaluation in excess of 10 percent for the service-connected degenerative disc disease of the lumbar spine from June 1, 2009, to March 16, 2011.

3.  Entitlement to an evaluation in excess of 20 percent for the service-connected degenerative disc disease of the lumbar spine from March 17, 2011, to July 2, 2012.

4.  Entitlement to an evaluation in excess of 40 percent for the service-connected degenerative disc disease of the lumbar spine from July 3, 2012.

5.  Entitlement to separate evaluations for degenerative joint disease of the left hip and left pubic symphysis fracture.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that in relevant part granted service connection for degenerative disc disease of the lumbar spine and assigned an initial noncompensable (0 percent) rating effective from September 1, 2007.  The Veteran contends on appeal that higher evaluation is warranted for this disability.

The same rating decision also granted service connection for degenerative joint disease with torn acetabular labrum of the left hip and left pubic symphysis fracture and assigned a 10 percent rating effective from September 1, 2007.  The Veteran did not appeal the rating assigned for degenerative joint disease of the hip, but contends on appeal that he should receive separate compensation for the left pubic symphysis fracture.

During the course of the appeal the evaluation for the lumbar spine disability has been progressively increased to 10 percent, 20 percent and 40 percent as reflected on the title page.  

The Board remanded the case to the Agency of Original Jurisdiction (AOJ) in April 2012 and April 2014 for additional development, which has now been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  From September 1, 2007, to May 31, 2009, the Veteran's thoracolumbar spine disability was manifested forward flexion greater than 85 degrees and combined range of motion greater than 235 degrees, without objective evidence of pain and without incapacitating episodes attributable to intervertebral disc syndrome (IVDS).

2.  From June 1, 2009, to March 16, 2011, the Veteran's thoracolumbar spine disability was manifested by flexion to 70 degrees and combined ROM to 240 degrees, with pain on motion but without muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour and without incapacitating episodes of IVDS

3.  From March 17, 2011, to July 2, 2012, the Veteran's thoracolumbar spine disability was manifested by flexion to 50 degrees and combined ROM to 140 degrees, with pain on motion but without ankylosis of the thoracolumbar spine and without incapacitating episodes of IVDS.

4.  From July 3, 2012, the Veteran's thoracolumbar spine disability has been manifested by flexion to 30 degrees prior to onset of pain and combined range of motion to 124 degrees or better, without ankylosis of the thoracolumbar spine and without incapacitating episodes of IVDS.

5.  The Veteran's degenerative joint disease of the left hip is rated as 10 percent disabling; his left symphysis pubic fracture, which involves the same area of the body and same joint, is essentially asymptomatic.



CONCLUSIONS OF LAW

1.  The requirements to establish entitlement to an initial compensable evaluation for degenerative disc disease of the lumbar spine prior to June 1, 2009, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015).

2.  The requirements to establish entitlement to an evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine prior to March 17, 2011, have not been met.   38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015).

3.  The requirements to establish entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine prior to July 3, 2012, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015).

4.  The requirements to establish entitlement to an evaluation in excess of 40 percent for the service-connected degenerative disc disease of the lumbar spine have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015).

5.  The requirements to establish entitlement to a separate compensable evaluation for left pubic symphysis fracture have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.14 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  

The issues adjudicated in this decision arise from an original grant of service connection.  In Dingess/Hartman v. Nicholson, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's    duty to notify has been satisfied.  

The record also reflects that the Veteran has been provided appropriate assistance   in developing his claim.  The file contains service treatment records (STRs) and post-service treatment records relating to the severity of the Veteran's disabilities on appeal.  The Veteran has not identified any outstanding medical records pertaining to the period that should be obtained before the appeal is adjudicated, and the Board is also unaware of any such outstanding records.  The Veteran has also been advised of his entitlement to a hearing before the Board in support of his appeal, but he has declined such a hearing.

The Veteran has been afforded appropriate VA medical examination in support of the claims decided herein.  In that regard, the Board remanded the case to the AOJ    in April 2014 for the purpose of affording the Veteran a VA examination, with supporting medical opinion.  The examination was performed in June 2014.  The Board finds on review that the AOJ substantially complied with the requirements articulated in the Board's remand instructions.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board also finds that the medical evidence of record is sufficient at this point for the Board to adjudicate the appeal.

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Evaluation of Lumbar Spine Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.      See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints    and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Thoracolumbar disabilities of the spine are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5237 and 5242 (2015).  Intervertebral disc syndrome (IVDS) is evaluated under the General Rating Formula or under the Formula for Rating IVDS Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243.

The General Rating Formula applies the following rating criteria, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease.  A rating of 10 percent is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral fracture with loss of 50 percent or more of the height.  A rating of 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion ROM of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A rating of 40 percent is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A rating of 50 percent is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a rating of 100 percent is assigned for unfavorable ankylosis of the entire spine. 

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate DC.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined ROM refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined ROM of the thoracolumbar spine is to 240 degrees.  Third,   in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the ROM of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal ROM stated in the regulation.  Fourth, each ROM should be rounded to the nearest 5 degrees.

The Formula for Rating IVDS based on Incapacitating Episodes provides as follows.  A rating of 10 percent is assigned for incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A rating of 20 percent is assigned for incapacitating episodes having a total duration of a least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A rating of 60 percent is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71(a), DC 5243.

Note (1) to the DC 5243 states that for purposes of evaluation under this DC an "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and  treatment by a physician.  Note (2) states the if IVDS is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in higher evaluation for that segment.
 
The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Schedular evaluation from September 1, 2007, to May 31, 2009

The Veteran had a VA general medical examination in August 2007 in which he complained of persistent pain in the lumbar spine region, left hip and midline anterior pubic region, all residual to a hard parachute landing fall in service.  The Veteran stated he was limited to walking a mile and one-half, with pain, but stated that his occupation and activities of daily living (ADLs) were not impaired.  Symptoms were worse with prolonged standing or walking.  Examination showed the Veteran to have normal gait and posture.  There was no abnormal spinal curvature and the spine was not tender to palpation.  There was no spasm.  ROM was flexion to 90 degrees and combined ROM to 260 degrees.  There was no pain on motion except at the extreme of extension.  Neurological examination of the lower extremities was normal.  For the spine and all joints there was no instability, no flare-ups, no DeLuca criteria, no incapacitating episodes, no neurological abnormalities, no objective evidence of pain, no assistive devices and no impairment of ADLs.  The examiner's impression was normal examination of the lumbar spine, with pending X-rays.  In an addendum, the examiner noted that current X-ray showed mild disc space narrowing and osteophytes at L3-L4.

The rating decision on appeal assigned an initial noncompensable rating because the examination cited above showed noncompensable ROM with no clinical evidence of pain.  In his Notice of Disagreement the Veteran argued that he had constant low back pain and spasm for which he took pain medication; he had not demonstrated pain during the VA examination because he had been told to stop at the point when pain began.                           .

In November 2007 the Veteran had a clinical examination at Mt. Pleasant Internal Medicine.  In relevant part the Veteran denied significant myalgias, joint pain or weakness, and neurologically he denied paresthesias or weakness.  Examination showed the Veteran to have normal gait.  The spine was midline, without reproducible pain on palpation and no costovertebral angle (CVA) tenderness.  Neurologically, there were no obvious motor or sensory deficits and deep tendon reflexes (DTRs) were normal and symmetric.       

In April 2009 the Veteran presented to the VA primary care clinic (PCC) complaining of low back pain and left hip pain.  He denied bowel or urinary complaints.  Examination showed no tenderness along the lumbosacral spine.  The extremities showed positive SLR at 30 degrees on the left.  The clinician's assessment was low back pain.

The Board finds the Veteran's disability did not approximate the schedular criteria for compensable rating prior to June 1, 2009.  Examination showed the Veteran to have had forward flexion of the thoracolumbar spine greater than 85 degrees (measured flexion was to 90 degrees) and combined ROM greater than 235 degrees (measured combined ROM was to 260 degrees).  There was no objective evidence of muscle spasm, guarding, or localized tenderness and no evidence of vertebral fracture.  Accordingly, the Veteran did not meet the schedular criteria for compensable rating based on the General Rating Formula for Diseases and Injuries of the Spine.  He is also not shown to have had IVDS, and at any rate had no documented incapacitating episodes of IVDS, so alternative rating under the Formula for Rating IVDS based on Incapacitating Episodes is not for application.

The Veteran asserts entitlement to compensable rating because he had back pain.  However, the rating schedule does not provide a separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Rather, functional loss due to pain or weakness must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  In this case the Veteran was able achieve 90 degrees of flexion and combined ROM of 260 degrees prior to onset of pain.  Further, the General Rating Formula specifically envisions ROM despite the presence of pain.  Further, the findings of the VA examiner in regard to no objective evidence of painful motion were essentially echoed by the examination at Mt. Pleasant Internal Medicine.

Based on the evidence and analysis above the Board finds the criteria for compensable rating prior to June 1, 2009, were not met, and turns to the period after that date. 

Schedular evaluation from June 1, 2009, to March 16, 2011

The Veteran had a VA examination of the spine in June 2009 in which he complained of pain all day, every day.  He denied flare-ups and denied taking medications.  He described the pain as radiating to the bilateral buttocks, worse on the left, but denied any incontinence and denied any physician-directed bed rest during the past year.  He denied using ambulatory or assistive devices.   Physical impairment (occupationally and socially) consisted of being unable to run and unable to walk more than one mile, stand more than 30 minutes or sit more than 45 minutes.  Examination showed the Veteran to have normal gait, without assistive devices.  Posture and spinal curvature were normal.  There were no spinal spasms and the spine was not tender to palpation.  Straight leg raising (SLR) was negative bilaterally.  ROM was flexion to 70 degrees and combined ROM to 240 degrees, all with pain.  Repetitive use did not cause additional limitations due to pain, fatigue, weakness or lack of endurance.  The examiner noted that recent MRI in May 2009 showed multilevel degenerative changes with apparent nerve contact at L3-4 and L5-S1.  The examiner's clinical impression was multilevel degenerative changes with radiculopathy.

In July 2009 the Veteran presented to the VA PCC for follow-up.   The Veteran complained of back pain radiating into the right hip, aggravated by shifting and by placing his weight on the right leg.  The Veteran denied taking medications for pain and stated that non-steroidal medications did not help.  Examination showed no tenderness to palpation along the lumbosacral spine.  The clinician's clinical assessment was chronic low back pain, to be treated by prescription pain medication.

In August 2009 the RO issued a rating decision that increased the rating for the lumbar spine disability to 10 percent effective from June 1, 2009, based on the results of the most recent VA examination.  The same rating decision granted separate ratings of 10 percent for radiculopathy of the right lower extremity (RLE) and left lower extremity (LLE).

The Board finds that during the period June 2009 to March 2011 the Veteran's disability most closely approximated the criteria for the currently-assigned 10 percent rating.  His ROM (flexion to 70 degrees and combined ROM to 240 degrees) is squarely within the criteria for 10 percent rating under the General Rating Formula for Diseases and Injuries of the Spine; rating of 20 percent is predicated on flexion of 30-60 degrees or combined ROM not greater than 120 degrees, neither of which is shown in this case.  The Veteran also did not have muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, and had no documented or claimed incapacitating episodes of IVDS.

The Board notes that the Veteran had objective evidence of pain on motion during examination, but he was able to achieve the cited ROM despite such pain.  The examiner noted that repetitive motion caused no increased impairment of function, and as noted the General Rating Formula specifically envisions the presence of pain on motion.  Finally, the rating decision on appeal granted compensable ratings for radiculopathy of the RLE and LLE; no other neurological deficits secondary to the spinal disability are shown.

Based on the evidence and analysis above the Board finds the criteria for a rating higher than 10 percent during the  period June 2009 to March 2011 were not met, and turns to the period after that date.

Schedular evaluation from March 17, 2011, to July 2, 2012

The Veteran had a VA examination of the spine in June 2011 in which he reported pain on a daily basis, worse since 2009.  The Veteran reported having had spinal injections the previous year that provided only temporary relief.  Pain was worst when rolling out of bed.  He also reported intermittent muscle spasms and complained of pain radiating down the bilateral buttocks and hips, left worse than right.  He denied flare-ups and denied incapacitating episodes during the previous year.  As in the previous examination he reported being unable to run, to stand more than 30 minutes or sit more than 45 minutes; in this examination he added that he could not work out and could not jump or play basketball due to the associated jarring of his back.

Examination showed the Veteran to have normal gait without assistive devices.  The Veteran's spine had normal curvature and symmetry, had no spasm and was not tender.  SLR was positive on the left.  ROM was flexion to 50 degrees and combined ROM to 140 degrees, with pain.  Repetitive motion caused no additional loss of ROM.  The lower extremities had normal strength and normal sensation, muscle tone was good and DTRs were symmetrical.  The examiner noted that recent MRI in January showed multilevel degenerative changes of the lumbar spine with apparent contact of nerve roots at the L3/4 down to the L5/S1 levels.  The examiner's impression was degenerative disc disease (DDD) of the lumbar spine with radiculopathy into the LLE.

In May 2012 the RO issued a rating decision that increased the disability to 20 percent effective from March 17, 2011, based on the symptoms documented in the VA examination cited above.  The same rating decision granted service connection for depression as secondary to general medical condition.

The Board finds that during the period March 2011 to July 2012 the Veteran's disability most closely approximated the criteria for the currently-assigned 20 percent rating.  His ROM (flexion to 50 degrees and combined ROM to 140 degrees) is squarely within the criteria for 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine; rating of 40 percent is predicated on forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, neither of which are shown in this case.  The Veteran also did not have any documented or claimed incapacitating episodes of IVDS.

The Board notes that the Veteran had objective evidence of pain on motion during examination, but he was able to achieve the cited ROM despite such pain and repetitive motion caused no increased impairment of motion.  No neurological deficit of the spine is shown other than radiculopathy into the LLE, which is duly compensated by separate rating.  

Based on the evidence and analysis above the Board finds the criteria for a rating higher than 20 percent during the  period March 2011 to July 2012 were not met, and turns to the period after that date.

Schedular evaluation from July 3, 2012

The Veteran had a VA examination of the spine in July 2012, performed by a physician who reviewed the claims file.  The Veteran complained of daily back pain but stated he could still work.  The Veteran reported flare-ups once per month associated with spasms, during which he would work at his desk or would remain sitting if at home.   Examination showed flexion to 60 degrees, with pain beginning at 30 degrees; combined ROM was to 170 degrees with pain on extension, right lateral extension and left and right lateral rotation.  Repetitive motion did not cause additional limitation of ROM but caused additional limitation of function in terms of reduced movement, weakened movement and painful movement.  Palpation caused slight spasm of the left lower paravertebral muscles but did not cause guarding or spasm of the spine.  Muscle strength was 5/5, without atrophy.  DTRs were 2+ and symmetrical and sensory examination was normal.  SLR was negative bilaterally.  There was no evidence of radiculopathy and no neurologic deficit was shown.  The examiner stated the Veteran does have IVDS but stated that no incapacitating episodes were shown.  

The examiner diagnosed degenerative disc and joint disease of the lumbar spine.   The examiner stated that the occupational impairment associated with the disability was to cause daily pain and to render the Veteran unable to lift by stooping, although the Veteran could lift objects by going to one knee.  The Veteran was able to sit for about 45 minutes and to walk for about a mile, with no bending or lifting and no carrying more than 45 pounds.   The back pain also limited the Veteran's ability to play sports and engage in activities with his children.  The Veteran was currently gainfully employed full-time as an instructor and supervisor at a simulator training facility.  

The Veteran's most recent VA examination of the spine was performed in June 2014.  The Veteran complained of chronic back pain that had progressively become worse. Injections, chiropractic treatment and physical therapy had been ineffective.  The Veteran denied surgery.  The Veteran denied radiation down the legs but endorsed spasm and constant pain.  Treatment consisted of muscle relaxers, non-steroidal medication and heat.  The Veteran endorsed flare-ups occurring approximately four times per year and lasting 1-4 days; the examiner stated it was not possible to estimate the Veteran's functional capacity during flare-ups because there is no conceptual or empirical basis for making such a determination without directly observing function under these conditions.

Examination showed flexion to 50 degrees with pain starting at that point.  Combined ROM was to 140 degrees, with pain at the end points of motion.  Repetitive motion caused no additional loss of ROM but caused additional loss of function in terms of less movement than usual, pain on movement and interference with sitting, standing and/or weight-bearing.  There was no localized tenderness or pain to palpation, and there was no spasm or guarding.  Muscle strength was 5/5 without atrophy, DTRs were 2+ and symmetrical and sensory was normal.  However, SLR was positive bilaterally.   There was no evidence of radiculopathy or other neurological deficits associated with the spine.  The examiner stated that the Veteran has IVDS but there were no reported incapacitating episodes during the previous year.  

The examiner diagnosed degenerative arthritis of the spine and IVDS and stated that the impact of the Veteran's thoracolumbar spine disability on his ability to work was to cause the Veteran to be able to sit or stand for only 20 minutes at a time and to be able to lift not more than 20 pounds. 

The Board finds that from July 2012 the Veteran's disability has most closely approximated the criteria for the currently-assigned 40 percent rating, which is predicted on forward flexion to 30 degrees or less (the Veteran's measured forward flexion was to 30 degrees prior to onset of pain in July 2012, and to 50 degrees prior to onset of pain in June 2014).  A 60 percent rating is predicated on unfavorable ankylosis of the entire thoracolumbar spine, which is not met in this case because the Veteran's spine is not ankylosed to any degree.  The Veteran also has not shown any incapacitating episodes of IVDS for which alternative rating could be considered.

Based on the evidence and analysis above the Board finds the criteria for a rating higher than 40 percent have not been met.




Other rating considerations

Turning to the question of separately compensable neurological symptoms, the Veteran has complained of radiating pain throughout the period on appeal, but the General Rating Formula contemplates pain even when it radiates.  There is no medical documentation any neurological deficit attributable to the thoracolumbar spine disability other than radiculopathy into the lower extremities, which is separately compensated.  The Board concludes the Veteran does not have an additional neurological disability associated with the thoracolumbar spine disability for which separate compensation is warranted.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Id. at 115. 

The Veteran's disability of the thoracolumbar spine is manifested by signs and symptoms such as pain and weakness, which impairs his ability to carry weight and to perform tasks requiring full ROM.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2015); Mitchell, 25 Vet. App. 32, 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. 

Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's thoracolumbar spine disability picture as described in his correspondence to VA, his statements to various medical examiners and the examination findings.  In short, there is nothing exceptional or unusual about the Veteran's low back disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Accordingly, referral for extraschedular consideration for the disability is not warranted.

A claim for total disability rating based on individual unemployability (TDIU) is part of a claim for increased compensation; however, there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In this case the Veteran does not assert he is unemployable, and the most recent evidence of record shows him to be currently gainfully employed on a full-time basis.  The Board concludes that a claim for TDIU is not raised by the rating issue on appeal.

Based on the evidence and analysis above the Board has found that the requirements are not met for initial compensable rating prior to May 31, 2009; for an evaluation higher than 10 percent prior to March 16, 2011; for an evaluation higher than 20 percent prior to July 2, 2012; or, for an evaluation higher than 40 percent from July 3, 2012.  Further, there has been no distinct period during which the criteria for higher evaluation were met, so "staged" ratings are not applicable.  Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.  Accordingly, the claims must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.

Entitlement to Separate Compensation for Left Pubic Symphysis Fracture

The evaluation of the same manifestation under various different diagnoses is to be avoided.  38 C.F.R. § 4.14.  Also, 38 U.S.C.A. § 1155 "implicitly contains the concept that 'the rating schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomology; such a result would overcompensate the claimant for the actual impairment of his earning capacity' and would constitute pyramiding."  Esteban v. Brown, 6 Vet. App. 259, 261 (1994), citing Brady v. Brown, 4 Vet. App. 203 (1993)

Service treatment records (STRS) show the Veteran complained of pain in the right hip and right symphysis pubis after a parachute jump in November 2004.  X-rays at the time showed no fracture, but possible separation of the symphysis pubis (there was slight asymmetry of the symphysis pubis, with the right slightly higher than the left, of questionable significance).  The Veteran was treated conservatively with physical therapy.   Follow-up in April 2005 showed minimal offset of the symphysis pubis, and subsequent X-ray in March 2006 showed no evidence of fracture or other acute pathology of the pelvis.  However, he subsequently complained also of left hip pain, and magnetic resonance imaging (MRI) in June 2007 showed mild DJD in the left hip.  

The Veteran had a VA general medical examination in August 2007 in which he complained of persistent pain in the lumbar spine region, left hip and midline anterior pubic region, all residual to a hard parachute landing fall in service.  The Veteran stated he was limited to walking a mile and one-half, with pain, but stated that his occupation and activities of daily living (ADLs) were not impaired.  Symptoms were worse with prolonged standing or walking.  Examination showed the Veteran to have normal gait and posture.  There was tenderness at the symphysis pubis region as well as the left hip region.  ROM of the hip was flexion to 90 degrees, extension to 30 degrees, adduction to 25 degrees, abduction to 45 degrees, external rotation to 60 degrees and internal rotation to 40 degrees.  There was no pain with motion.  Strength in the lower extremities was normal.  The Veteran produced a recent (June 2007) MRI study that showed DJD of the left hip with torn acetabular labrum.  The examiner's impression was DJD of the left hip with torn acetabular labrum, per MRI; and, tender symphysis pubis with X-rays pending to determine the presence of arthritis or an old fracture.  In an addendum, the examiner noted that current X-ray showed evidence of prior trauma to the pubic symphysis and right ischium, with a fracture to the symphysis pubis of indeterminate age.  For all joints there was no instability, no flare-ups, no DeLuca criteria, no incapacitating episodes, no neurological abnormalities, no objective evidence of pain, no assistive devices and no impairment of ADLs.  

The October 2007 rating decision on appeal granted service connection for degenerative joint disease with torn acetabular labrum of the left hip and left pubic symphysis fracture and assigned a combined 10 percent evaluation based on painful limitation of motion of the hip; no compensation was provided for pubic symphysis because the same joint was involved and no additional limitation of function due to symphysis pubis was shown.  

The Veteran asserts on appeal that the left pubic symphysis fracture should be separately compensated.  In his Notice of Disagreement the Veteran stated that he had left hip pain that reduced his ability to walk and stand.

In November 2007 the Veteran had a clinical examination at Mt. Pleasant Internal Medicine.  In relevant part, the Veteran reported history of torn left hip ligament.  He denied significant myalgias, joint pain or weakness.  Examination showed the Veteran to have normal gait, and there was no reproducible hip joint pain.  

In April 2009 the Veteran presented to the VA PCC complaining of left hip pain that was described as a stabbing, burning, sharp feeling that was aggravated by prolonged sitting and sometimes 7/10 in severity.  Pain was partially relieved by shifting his weight and staying off his left leg.  The clinician's impression was left hip pain; the clinician directed that X-rays be made of the hip.

The Veteran had a VA examination of the hip and thigh in July 2012 in which he described having had a hard parachute landing fall in service in which he fell onto his right side and sustained a fracture of the symphysis pubis.  He also described having had onset of left hip pain after undergoing surgery during service on his right ankle.  He currently had intermittent spasms and pain in the left hip that caused him to sometimes have to leave work early.  Examination showed the right hip to have normal ROM without pain, but the left hip had reduced ROM with painful movement.  Repetitive movement caused no additional loss of ROM but caused additional impairment in the left hip due to less movement than usual and pain on movement.  There was no pain on palpation of the hip or the soft tissues surrounding the hip.  Strength of the hip was 5/5.  The examiner noted the Veteran had undergone arthroscopic left hip surgery in 2011, without current residuals signs or symptoms. 

The examiner diagnosed acetabular tear of the left hip (date of diagnosis 2007) and fracture of the symphysis pubis (date of diagnosis 2004).  The examiner specifically noted there had been no tenderness to palpation in the symphysis pubis, and entered an impression of old fracture of the symphysis pubis with minimal offset and no residuals.  The examiner stated that the Veteran's symphysis pubis fracture appeared to be well-healed; the Veteran had described no symptoms and there were no positive physical findings such as pain on pressure to the anterior superior iliac spine.  This appeared to be an old healed fracture without residuals that did not interfere with the Veteran's current daily activities or occupation.  The pubis had healed with about 8mm of misalignment, which would not cause any problems with daily living or occupation and as described there were no signs or symptoms of persistent symphysis disability.  In sum, the Veteran's present symptoms appeared to be entirely due to his hip problems, with little or no overlay from the pubic injury.    

The Board finds on review of the evidence above that the Veteran's in-service fracture of the symphysis pubis does not warrant a separately compensable rating.  The Veteran receives compensation for limitation of motion, with pain, of the left hip, and the rating assigned to that disability is not on appeal.  The Veteran's service-connected pubic symphysis disability results in no objective additional disability (per the recent VA medical examination, the in-service injury  has healed without residuals) and even the Veteran's subjective account of symptoms do not show an additional, compensable disability (the Veteran's symptoms overlap the same anatomical area and same joint as the hip disability, and in any event the VA examiner stated that the Veteran's symptoms are caused by the hip disability and not the symphysis pubis).  

As noted in 38 C.F.R. § 4.14, disability from injuries to the muscles, nerves and joints of an extremity may overlap to a great extent, and both the use of manifestations not resulting from service-connected disease or injury in establishing service-connected evaluation, and the evaluation of the same manifestation under different diagnoses, are to be avoided.  In this case the Veteran is shown to have no current compensable residuals of his in-service fractured pubic symphysis, and the assignment of compensable evaluation for his subjective symptoms would result in over-compensation for those symptoms and would constitute pyramiding.  

Based on the evidence and analysis above the Board finds that separate compensation for fracture of the pubic symphysis must be denied.  Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.   Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.
 

ORDER

An initial compensable evaluation for degenerative disc disease of the lumbar spine prior to June 1, 2009, is denied.

An evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine prior to March 17, 2011, is denied.

An evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine prior to July 3, 2012, is denied.


An evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine is denied.


A separate compensable evaluation for left pubic symphysis fracture is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


